Per Curiam.
For the reason stated in the opinion handed down herewith in Matter of Borea Contracting Co., Inc., v. Murdock, No. 1 (250 App. Div. 262), the order should be reversed, with twenty dollars costs and disbursements, and the motion to dismiss the order of certiorari and to confirm the determination of the board of standards and appeals granted.
Martin, P. J., McAvoy, O’Malley and Cohn, JJ., concur; Dore, J., dissents.
Order reversed, with twenty dollars costs and disbursements, and motion to dismiss order of certiorari and to confirm the determination of the board of standards and appeals granted.